DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a transistor comprising:
a fin; and
a gate structure disposed over the fin between a first epitaxial source/drain feature and a second epitaxial source/drain feature, wherein the gate structure includes:
a gate electrode,
a gate dielectric, and
gate air spacers disposed between the gate dielectric and sidewalls of the gate electrode.

Claim 10 recites a transistor comprising:
a fin;
a first epitaxial source/drain feature disposed in a first source/drain region of the fin and a second epitaxial source/drain feature disposed in a second source/drain region of the fin;
a gate structure disposed over the fin between the first epitaxial source/drain feature and the second epitaxial source/drain feature, wherein the gate structure includes:

a gate dielectric,
a gate air spacer seal,
a first gate air spacer confined between the gate dielectric, a first sidewall of the gate electrode, and the gate air spacer seal, and
a second gate air spacer confined between the gate dielectric, a second sidewall of the gate electrode, and the gate air spacer seal; and
a gate contact that extends through the gate air spacer seal to the gate electrode.

Claim 16 recites a method comprising: 
after forming a first epitaxial source/drain feature and a second epitaxial source/drain feature, removing gate spacers from along sidewalls of a dummy gate stack disposed over a fin between the first epitaxial source/drain feature and the second epitaxial source/drain feature; 
replacing the dummy gate stack with a metal gate stack, wherein the metal gate stack includes a gate electrode disposed over a gate dielectric and a dummy spacer disposed between the gate dielectric and sidewalls of the gate electrode; 
removing the dummy spacer from the metal gate stack to form a gate air spacer in the metal gate stack between the gate dielectric and the sidewalls of the gate electrode; and 
forming a gate air spacer seal over the gate air spacer.

US PG Pub 2021/0249519 (“Yao”), US PG Pub 2021/0119010 (“Yeong”), US PG Pub 2017/0162650 (“Cheng”), US PG Pub 2016/0365426 (“Ching”), US PG Pub 2008/0087916 (“Amasuga”), US PG Pub 2005/0037585 (“Park”), US Patent No. 6,548,362 (“Wu”) and US Patent No. 6,180,988 (“Wu’988”) are cited as being relevant references in the art for comparison to Applicant’s invention. 
Particular attention is drawn to Wu and Wu’988. These references disclose a gate electrode having air gaps adjacent to the sidewalls of the gate electrode. However, the gate dielectric layer does not have a shape such that the air gaps could reasonably be considered as being “between” the gate dielectric and sidewalls of the gate electrode. The air gaps could be considered above the gate dielectric and adjacent to the sidewalls of the gate electrode but to be between the two would require the gate dielectric be in the same horizontal or vertical plane as the air gap and the gate electrode. No such embodiment is found in the references. The other references either comprise Applicant’s own work, and do not qualify as art under 102 or 103, or contain air gaps within sidewall spacers of the gate electrode and not “between the gate dielectric and sidewalls of the gate electrode”.

A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-9, 11-15 and 17-20 depend on one of Claims 1, 10 or 16 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818